Citation Nr: 1329299	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  05-17 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right foot hallux 
valgus, to include as secondary to service-connected left 
foot hallux valgus.

2.  Entitlement to service connection for a cervical spine 
disability.

(The issues of entitlement to vocational rehabilitation 
training benefits under the provisions of Chapter 31 of 
Title 38 of the United States Code, entitlement to an 
initial rating in excess of 10 percent for hallux valgus, 
left foot, and entitlement to reimbursement of unauthorized 
medical expenses incurred at Methodist North Surgery Center 
on August 7, 2006 for service-connected left foot hallux 
valgus area are the subjects of separate decisions of the 
Board).

REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.  

This appeal to the Board of Veterans Appeals  (Board) arises 
from a May 2003 rating action that denied service connection 
for right foot hallux valgus, and an October 2004 rating 
action that denied service connection for a cervical spine 
disability. 

In February 2006, the Veteran testified at a hearing before 
a decision review officer at the RO.  In March 2008, the 
Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO. 

By decision of February 2009, the Board denied service 
connection for right foot hallux valgus and a cervical spine 
disability.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims.  In a 
February 2010 order, the Court granted a February 2010 Joint 
Motion to vacate the Board's decision, specific to these two 
claims for service connection, and remanded the matter to 
the Board for compliance with the instructions in the Joint 
Motion. 



In April 2011, the Board, in pertinent part, remanded these 
issues for additional development.  Thereafter, in a June 
2012 supplemental statement of the case, the RO continued 
the denial of these claims and returned the case to the 
Board for additional appellate consideration.


FINDINGS OF FACT

1.  The competent evidence of record is at least in 
equipoise as to whether the Veteran's right foot hallux 
valgus is related to his service-connected left foot hallux 
valgus.

 2.  The competent evidence of record is at least in 
equipoise as to whether the Veteran's current cervical spine 
disability is related to active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for right foot hallux 
valgus, as secondary to service-connected left foot hallux 
valgus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012). 

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2012) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Given the favorable disposition of the Veteran's claims for 
service connection decided herein, the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished. 

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2012).  That determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309   (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  That presumption is 
rebuttable by probative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 
38 C.F.R. 3.307, 3.309(a) (2012).  However, as arthritis is 
not shown within a year after discharge from active service, 
the presumptions is not for application in this case.  For 
such chronic diseases as specifically listed at 38 C.F.R. 
3.309(a) , including arthritis, service connection may also 
be established by chronicity and continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. 
Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (holding that the 
"chronic" in service and "continuous" post-service symptom 
presumptive provisions of 38 C.F.R. § 3.303(b)  only apply 
to "chronic" diseases at 3.309(a)). 

Specifically, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result 
of a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Right foot hallux valgus

The Veteran contends that this right foot hallux valgus 
disability either had its onset in service, or is secondary 
to his service-connected left foot hallux valgus. 

Service treatment records show that in the Veteran's October 
1986 self report of medical history at the time of 
separation from active service he indicated that he had foot 
trouble.  

In April 1994 the Veteran was assessed with hallux valgus, 
left greater than right.  In November 1994, the Veteran 
underwent surgery for diagnosed bilateral hallux valgus, 
right and left great toe.  In February 1996, a Physical 
Evaluation Board (PEB), in pertinent part, diagnosed the 
Veteran with bilateral hallux valgus correction.  

A July 2004 VA feet examination report reflects that the 
Veteran stated he was seen multiple times while onboard a 
ship in service for complaints of bilateral foot problems.  
He currently was having pain in the bilateral feet as well 
as stiffness and swelling.  The diagnosis was residual 
hallux valgus, right foot.  The VA examiner opined that the 
Veteran's condition was more likely than not a congenital-
type problem, not related to his activities while in the 
military, particularly since there were no specific periods 
of injury.  His condition, although likely painful, is not 
likely connected to his military service.  

During a September 2006 VA examination, the Veteran reported 
no specific history of trauma to his right foot.  The 
diagnosis was status post bunionectomy for hallux valgus 
deformity with transverse metatarsalgia second metatarsal 
head.  After September 2006 VA examination, the physician 
opined that the right foot hallux valgus was not caused by 
or a result of the left foot hallux valgus and the change in 
gait related to the left hallux valgus.  In November 2006, 
the same VA physician reiterated the prior medical opinion, 
adding that the development of hallux valgus had many 
etiologies, but that hallux valgus on one foot was not 
considered a reason for the development of hallux valgus 
deformity on the contralateral foot. 

In an April 2008 private medical evaluation report,  M. D., 
R.N., noted that the source of her information was based on 
the Veteran, his military service and medical records and 
all civilian medical and surgical records.  She stated that 
the regulation shoes that the Veteran had to wear while 
stationed aboard ship in service, and the constant listing 
of the ship as he struggled to maintain his balance took an 
incredible toll on the wear and tear of his feet.  She 
further asserted that bunions were most widely considered to 
be due to an imbalance in the forces that are exerted across 
the joint during walking, and that the resulting abnormal 
motion and pressure over several years led to instability in 
the joint, causing hallux valgus. She noted that certain 
activities put added pressure on the joint, and could 
increase the chance of bunions developing.

A May 2010 VA feet examination report reflects that the VA 
examiner reviewed the claims file thoroughly.  The examiner 
noted that the Veteran underwent bilateral bunionectomies in 
1994.  The VA examiner opined that the Veteran's forefoot 
dysfunction was the result of his failed bunionectomy 
surgery.  

In January 2011 private medical opinion, C. B., M.D., stated 
that he had reviewed the Veteran's medical records, 
testimony, lay statement, personnel records, conducted his 
own patient interview and imaging based medical examination.  
He opined that it was at least as likely as not that the 
veteran's current right foot problems were due to his left 
foot abnormal gait and his in-service right foot injuries.   
He noted that the Veteran had an abnormal gait and limp 
since service due to his left foot disability.  An abnormal 
gait is known to place abnormally high forces on the 
remaining joints and thus cause the remaining joints to 
experience abnormal accelerated wear and tear which leads to 
advanced for age degenerative arthritis.  The Veteran's 
records do not support another more plausible etiology for 
his current right foot pathology or other risk factors (in 
or out of service)to explain his problems other than his 
service time experience.  The time lag between injury in 
service and his years of abnormal gait and his current 
pathology is consistent with known medical principles and 
the natural history of this disease.  He further opined that 
had he not had his service time left foot injury and his 
post service time abnormal gait that he would not have 
developed his current right foot arthritis.  

In an August 2011 VA spine examination report, the examiner 
noted a review of the Veteran's claims file and reiterated 
history as provided by the Veteran and as noted in the file.  
The VA examiner noted that the Veteran had both hallux 
valgus deformities simultaneously.  This is likely an 
underlying condition that has no relationship to his 
military service.  Particularly, hallux valgus in one foot 
cannot cause hallux valgus on another foot.  Thus, to answer 
the question that his hallux valgus on one foot is related 
to the hallux valgus on the other, one is not causing the 
other.  

In December 2011, the Veteran underwent an additional VA 
examination of his right foot.  The VA examiner opined that 
the claimed condition was less likely as not incurred in or 
cased by the claimed in-service injury, event, or illness.  
The VA examiner stated that the Veteran did report an injury 
to his right foot in the letter by MS. Dyson in 2008.  
However, he did not describe it as a significant injury.  
For an injury to the foot to lead to hallux valgus, 
significant tendon disruption would have to occur.  This 
injury would be too painful to bear weight and take 8-12 
weeks to heal.  No such injury is reported.  The patient 
also does not report any problems with shoe wear or tight 
shoes in his records.  These could lead to hallux valgus. 
Most hallux valgus is hereditary in nature and as the 
patient has equal disease on bilateral feet it is more 
likely than not that in the absence of severe trauma his 
disease is hereditary in nature and not aggravated or 
worsened by his time in the service.  The VA examiner also 
opined that the claimed condition is less likely than not 
(less than 50 percent probability) proximately due to or the 
result of the Veteran's service connected condition.  He 
stated that it has not been shown in the
medical literature that developing hallux valgus in one foot 
leads to hallux valgus in the other foot.

In reviewing the evidence of record, the Board is aware of 
the conflicting medical evidence as to whether there is a 
relationship between the Veteran's right foot hallux valgus 
and his service-connected left foot disability.  However, 
the Board concludes that in this case, as it now stands, the 
evidence of record is at least in relative equipoise.  In 
this case, the Board finds that none of the medical nexus 
opinions are more probative than the other opinions of 
record.  Rather, each medical opinion is supported by some 
reasoned analysis of medical facts.  See Neives-Rodriguuez 
v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the 
probative value of a medical opinion comes from the 
rationale that the examiner provided in support of his/her 
medical opinion).  Here, the medical nexus opinions in this 
case are at least in equipoise as to whether the Veteran's 
service-connected left foot disability caused his right foot 
hallux valgus .  

When evidence is in relative equipoise, reasonable doubt 
must be decided in the appellant's favor.  Accordingly, 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for right foot hallux 
valgus, as secondary to the Veteran's service-connected left 
foot disability, is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Cervical spine

The Veteran contends that he has a cervical spine disability 
due to his in-service head injuries. 

A review of the service treatment records shows that in July 
1982 the Veteran was seen with a 5-day history of having 
struck his head on the side of a swimming pool, with 
moderate pain at the base of the neck.  The assessment was 
trapezius muscle spasm.  In November 1985, he was seen after 
striking his head on a pipe while running down a passageway.  
He was treated for a laceration and bleeding.  In January 
1986, the Veteran complained of frontal headaches every day.  
On October 1986 separation examination, it was noted that 
the Veteran had no sequelae from head trauma in 1982 and 
1985.  

Post service records show that in March 1996, the Veteran 
complained of neck pain that was attributed to a recent car 
accident.  

A July 2001 MRI report and 2001 medical records from Dr. 
Brophy first show that the Veteran was diagnosed with 
degenerative disc disease of the cervical spine. 

During a February 2006 RO hearing, the Veteran testified 
that while onboard a ship he was running to put a fire out 
and hit an overhead pipe that knocked him out.  He stated he 
split his head open and it was stitched.   He stated that in 
March 2003 he started having surgical injections for his 
neck pain.  

During a September 2006 VA spine examination, the Veteran 
reiterated his contentions as to sustaining two separate 
injuries to his head and that he has had neck pain ever 
since.  The VA examiner diagnosed degenerative disk disease 
of the cervical spine. The VA physician opined that it was 
not at least as likely as not that the head injuries that 
the Veteran sustained in service would result in the 
eventual development of the current cervical spine 
degenerative disc disease (DDD), or that those in-service 
head injuries contributed to that DDD.  In November 2006, 
the same VA physician stated that degenerative changes in 
the cervical spine had multiple etiologies, that there was 
no radiographic evidence of cervical spine injury in 
military service, and that degenerative changes in a man of 
the veteran's age were not unreasonable on radiographic 
examination.  As a result, he opined that it was not at 
least as likely as not that the head injuries that the 
Veteran sustained in service would result in the eventual 
development of the current cervical spine DDD. 

In April 2008, M. D., R.N., opined that there was no 
question that the veteran's 1985 in-service head injury was 
the beginning of his years of neck pain and related 
surgeries.  She stated that cervical pain causes severe 
headaches and pain radiating to shoulders, arms and scapulae 
as well as radiculopathy resulting in an inability to 
function in a normal way.  She opined that the Veteran 
symptoms were all consistent with the injury he suffered 
when he struck his head against a low hanging pipe that 
rendered him unconscious for a few minutes.  She furthered 
that there is no question that this was the beginning of his 
years of neck pan and related surgeries and all of this was 
done in the line of duty. The diagnosis was cervical neck 
pain secondary to old trauma. 

In January 2011 private medical opinion, C. B., M.D., stated 
that he had reviewed the Veteran's medical records, 
testimony, lay statement, personnel records, conducted his 
own patient interview and imaging based medical examination   
Dr. C. B. opined that it was at least as likely as not that 
the veteran's current neck problems were due to his 2 
traumatic head injuries during military service.   He noted 
that the neck pain followed his head injuries and the 
Veteran has had neck pain ever since.  He likely has 
cervical radiculopathy as per his clinical records and 
symptoms.  Dr. C.B. then cites to medical literature in 
support of his opinion and findings.  

In an August 2011 VA spine examination report, the examiner 
noted a review of the Veteran's claims file and reiterated 
history as provided by the Veteran and as noted in the file.  
The Veteran complained of neck pain off and off for several 
years following the injury in service where he ran into a 
steel beam.  The VA examiner commented that the Veteran's 
head injuries were low injury in nature as the Veteran 
mostly hit his head.  Additionally, unless there was a 
fracture, which there was not, it is not really even shown 
that mild trauma to the neck or back has been associated 
with increasing degenerative changes later.  Thus, he opined 
that this head trauma is not related to his degenerative 
cervical spine disorder. 

In December 2011, the Veteran underwent an additional VA 
examination of his spine.  The VA examiner opined that the 
claimed condition was less likely as not incurred in or 
cased by the claimed in-service injury, event, or illness. 
The patient claims that his cervical disk and cervical 
degenerative problems were caused by his time in the 
service.  After thorough review of his records and C file, 
he stated that he found no injury or repetitive microtrauma 
documented that would have led to these disorders.  Most of 
the aforementioned issues in the general population are 
idiopathic in nature.  High velocity trauma is also known to 
cause the cervical spine to degenerate due to fracture and 
or ligamentous and disk injury.  The patient has neither of 
these documented in his records and does not report anywhere 
having an injury high energy enough to cause structural 
damage to his cervical spine.  Therefore, I find it less 
likely than not that his cervical spine issues were related 
to his time in service.

In reviewing the evidence of record, the Board is aware of 
the conflicting medical evidence as to whether the Veteran's 
cervical spine disability is related to active service.  
However, the Board concludes that in this case, as it now 
stands, the evidence of record is at least in relative 
equipoise as to whether the Veteran's cervical spine 
disability is related to active service.   In this case, the 
Board finds that none of the medical nexus opinions are more 
probative than the other opinions of record.  Rather, each 
medical opinion is supported by some reasoned analysis of 
medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 
295, 304 (2008) (the most of the probative value of a 
medical opinion comes from the rationale that the examiner 
provided in support of his/her medical opinion).  Here, the 
medical nexus opinions in this case are at least in 
equipoise as to whether the Veteran's current cervical spine 
disability are related to injuries to his head in service.  

Additionally, the Board finds that the Veteran is competent 
to report that his neck symptoms began in service.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
Moreover, the Board considers the statements of the Veteran 
be credible as they are facially plausible, internally 
consistent, and consistent with the other evidence of 
record. Caluza v. Brown, 7 Vet. App. 498 (1995).  
Specifically, the Veteran's service treatment records show 
that the Veteran sustained two separate injuries to his 
head.  Although the record contains no medical evidence of 
neck complaints or treatment for years after service 
discharge, the competent lay evidence of record shows 
credible assertions that the Veteran continued to struggle 
with neck symptoms after service.

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for a cervical spine disability is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Service connection for right foot hallux valgus, to include 
as secondary to service-connected left foot hallux valgus, 
is granted.

Service connection for a cervical spine disability is 
granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


